Exhibit 10.1

 

LOGO [g46592image001.jpg]

 

December 2, 2005

 

Mr. Bob Fugate, Chief Financial Officer

Cbeyond Communications, LLC

320 Interstate North Parkway

Suite 300

Atlanta, GA 30339

 

Re: Commitment Letter - $25,000,000 Senior Secured Credit Facilities

 

Dear Mr. Fugate:

 

Bank of America, N.A. (“Bank of America”) is pleased to offer its commitment for
$25,000,000 Senior Secured Credit Facilities (the “Facilities”) to Cbeyond
Communications, LLC (the “Borrower”), upon and subject to the terms and
conditions of this letter and the Summary of Terms and Conditions attached
hereto (the “Summary of Terms”).

 

The commitment of Bank of America hereunder is subject to the satisfaction of
each of the following conditions precedent in a manner acceptable to us in our
sole discretion: (a) each of the terms and conditions set forth herein and in
the Summary of Terms; (b) the completion of all due diligence with respect to
the Borrower in scope and determination satisfactory to us in our sole
discretion; (c) the absence of a material breach of any representation, warranty
or agreement of the Borrower set forth herein; (d) the negotiation, execution
and delivery of definitive documentation for the Facilities consistent with the
Summary of Terms and otherwise satisfactory to us; (e) no change, occurrence or
development that could, in our opinion, have a material adverse effect on the
business, assets, liabilities (actual or contingent), operations, condition
(financial or otherwise) or prospects of the Borrower shall have occurred or
become known to us; and (f) our not becoming aware after the date hereof of any
information or other matter which in our judgment is inconsistent in a material
and adverse manner with any information or other matter disclosed to us prior to
the date hereof.

 

You hereby represent, warrant and covenant that all information which has been
or is hereafter made available to us by you or any of your representatives in
connection with the transactions contemplated hereby (the “Information”) is and
will be complete and correct in all material respects and does not and will not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein not misleading. You agree to
furnish us with such information and projections as we may reasonably request
and to supplement such information and projections from time to time until the
closing date for the Facilities so that the representation, warranty and
covenant in the preceding sentence is correct on such closing date.

 

By acceptance of this offer, the Borrower agrees to pay all reasonable
out-of-pocket fees and expenses (including reasonable attorneys’ fees and
expenses, the allocated cost of internal counsel and due diligence expenses)
incurred before or after the date hereof by us in connection with the
Facilities.

 

This letter and the attached Summary of Terms contain confidential and
proprietary loan structuring and pricing information. Except for disclosure on a
confidential basis to your accountants, attorneys and other professional
advisors retained by you in connection with the Facilities or as may be required
by law, the contents of this letter and the Summary of Terms may not be
disclosed in whole or in part to any other person or entity without our prior
written consent.



--------------------------------------------------------------------------------

Cbeyond Communications, Inc.

December 2, 2005

Page 2

 

The provisions of the immediately preceding two paragraphs shall remain in full
force and effect regardless of whether any definitive documentation for the
Facilities shall be executed and notwithstanding the termination of this letter
or any commitment or undertaking hereunder.

 

This letter shall be governed by laws of the State of New York. Each of us
hereby irrevocably waives all right to trial by jury in any action, proceeding
or counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this letter, the Summary of Terms, the transactions contemplated
hereby and thereby or the actions of Bank of America in the negotiation,
performance or enforcement hereof.

 

This letter, together with the Summary of Terms, are the only agreements that
have been entered into among us with respect to the Facilities and set forth the
entire understanding of the parties with respect thereto. There are no separate
oral agreements or verbal commitments between the parties. This letter may be
modified or amended only by the written agreement of all of us. This letter is
not assignable by the Borrower without our prior written consent and is intended
to be solely for the benefit of the parties hereto.

 

This offer will expire December 5, 2005 unless you execute this letter and
return it to us prior to that time, together with any fees due and payable
pursuant to the Agreement Regarding Fees dated as of the date hereof (the “Fee
Letter”), whereupon this letter shall become a binding agreement. Thereafter,
this undertaking and commitment will expire on December 31, 2005 unless
definitive documentation for the Facilities is executed and delivered prior to
such date.

 

We are pleased to have the opportunity to work with you in connection with this
important financing.

 

Very truly yours,

 

BANK OF AMERICA, N.A.

 

By:  

/s/ Thomas M. Paulk

--------------------------------------------------------------------------------

    Thomas M. Paulk     Vice President

 

BORROWER

Cbeyond Communications, LLC

 

By:  

/s/ J. Robert Fugate

--------------------------------------------------------------------------------

Title:  

Chief Financial Officer

--------------------------------------------------------------------------------